While I agree with the majority's disposition of the appellant's assignments of error, I must respectfully dissent from the holding that "the original entry was sufficient to complete the trial and satisfy the requirements of the Sixth Amendment." Because, as the majority concedes, the issue was previously decided in a former appeal and is not presently before this Court, the gratuitous statement, which improperly departs from the precedential effect of our former decision, is not necessary for our determination.  Moreover, by now attempting to hold that the former appeal was the final and correct order from which to appeal, we would effectively divest ourselves of jurisdiction to entertain the present appeal.